COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-13-00174-CV
 IN RE: REGINALD A. NOBLE,
                                               '         AN ORIGINAL PROCEEDING
                              Relator.
                                               '                  IN MANDAMUS
                                               '

                                               '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against Bradley K. Lollar, Dallas County Public Defender of Dallas, Texas, and concludes that

Relator=s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.